Citation Nr: 1002947	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  09-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to 
August 1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part, denied a 
TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are 
bilateral hearing loss, rated 80 percent disabling; tinnitus, 
rated 10 percent disabling; and epidermophytosis, rated 10 
percent disabling.

2.  The Veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met for any 
period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16, 4.18, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008). 

In a letter issued in June 2008, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for TDIU.  The 
letter also informed the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained records of treatment reported 
by the Veteran, including service treatment records, records 
from various federal agencies, and private medical records.  
Additionally, the Veteran was provided a proper VA 
examination in July 2008 to evaluate his employability.  For 
the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



TDIU

A TDIU claim may be granted where the schedular rating is 
less than total and the service connected disabilities 
preclude a veteran from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  VA regulations establish objective and 
subjective standards for an award of TDIU.  When a veteran's 
schedular rating is less than total (for a single or 
combination of  disabilities), a total rating may nonetheless 
be assigned where a veteran has a single service-connected 
disability that is rated as 60 percent disabling or more; or 
when there are two or more disabilities, at least one 
disability is rated at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  For the purpose of one 60 
percent disability, or one 40 percent disability in 
combination, disabilities resulting from common etiology will 
be considered as one disability.  See 38 C.F.R. § 4.16(a).

If these percentage requirements are not met, but a veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service connected disability, the 
case will be referred to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  38 
C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

In this case, the Veteran meets the percentage requirements 
set forth in 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU.  The Veteran's 
service-connected disabilities are bilateral hearing loss, 
rated 80 percent disabling; tinnitus, rated 10 percent 
disabling; and epidermophytosis, rated 10 percent disabling.  
The threshold combined rating percentage criteria for a TDIU 
under 38 C.F.R. § 4.16(a) have been met from August 16, 2004, 
when the combined rating percentage was 80 percent.  Having 
met the objective criteria, the remaining question is whether 
the veteran's service-connected disabilities preclude him 
from securing or following substantially gainful employment.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

After a review of all the evidence, the Board finds that the 
Veteran's service-connected disabilities do not preclude him 
from obtaining or retaining substantially gainful employment 
consistent with his education and occupational experience.
The record does not establish that for any period the 
service-connected disabilities (hearing loss, tinnitus, skin 
disease) rendered the Veteran unemployable.  The evidence 
shows that the Veteran was rendered unemployable due to a 
non-service-connected knee disorder.

In the Veteran's June 2008 Application for Increased 
Compensation Based on Unemployability (on VA Form 21-8940), 
he reported that he had completed three years of a high 
school education and that he last worked in June 2006 as a 
part-time dishwasher.  Although he noted his bilateral 
hearing impairment, he wrote that he became unemployed 
because of medical problems with his legs.  In a response to 
a request for more information, the Veteran's last employer 
confirmed that the Veteran quit due to medical reasons.  
Other evidence of record reflects those medical reasons for 
unemployability to be a non-service-connected knee disorder.  

The Veteran was provided with a VA audiological examination 
in July 2008 to determine the impact his bilateral hearing 
loss and tinnitus had on the ability to obtain and retain 
substantially gainful employment.  After reviewing the 
Veteran's case file, employment history, and current 
audiological examination results, the examiner concluded 
that, although the Veteran has a very significant hearing 
loss, hearing impairment does not prevent him from performing 
physical and sedentary employment.  The examiner explained 
that the Veteran could communicate well with the use of his 
hearing aid and visual cues.  

The Board notes that the Veteran reported working as a 
dishwasher for 13 years, at least three of which were after 
he was in receipt of a disability rating of 80 percent for 
profound bilateral hearing loss, 10 percent rating for 
tinnitus, and 10 percent rating for a skin disorder.  The 
Veteran has not alleged, and the record does not reflect, 
that the skin disorder was a consideration or impediment to 
obtaining or maintaining substantially gainful employment.  
The Veteran indicated that he quit that job due to a non-
service connected disability, which the evidence reflects was 
a (non-service-connected) knee disorder.  The record, 
therefore, establishes that the Veteran was not unemployable 
due to his service-connected bilateral hearing loss 
disability and he was capable of employment consistent with 
his education and occupational experience.  The Board is also 
precluded from considering the Veteran's advanced age in 
making a TDIU determination. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for TDIU, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

A TDIU is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


